DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
	Applicant’s remarks and amendments filed 04/25/2022 are acknowledged and have been carefully considered. 
	Regarding the claim rejections under 35 U.S.C. 112(b), Applicant’s amendment to delete path (i) is acknowledged; accordingly, the rejections to recitations from path (i) are withdrawn. 
	Further regarding the rejections under 35 U.S.C. 112(b), Applicant’s remarks (that the frequency range of the second vital sign signal exists independently of the second vital sign signal), as well as the support from Specification, are acknowledged and are persuasive. Accordingly, the corresponding 35 U.S.C. 112(b) rejections (not clear how the device would be aware of what the frequency range of the second vital sign signal is when the second vital sign signal has not even been determined) are withdrawn. 
	In addition, Applicant’s remarks (that the latter interpretation by the Examiner is correct) and amendments are acknowledged and are persuasive. Accordingly, this 35 U.S.C. 112(b) rejection is withdrawn. 
	Lastly, with respect to the lack of clarity regarding the two paths, Applicant’s remarks and amendments to delete path (i) are acknowledged and are persuasive. Accordingly, this 35 U.S.C. 112(b) rejection is withdrawn. 
	Applicant’s amendments to claims 14-16 are acknowledged. Accordingly, the 35 U.S.C. 112(b) rejections of claims 14-16 are withdrawn. 
Status of Claims
	Claims 1-16 were previously pending. 
	As of the claims filed 04/25/2022, claims 1, 8, and 14-16 are amended; claims 5-6 are canceled; and no claims are newly added. 
	Accordingly, claims 1-4 and 7-16 are currently under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisogurski (US 20140275825 A1, hereinafter "Lisogurski").

Regarding claim 1, Lisogurski discloses: 
A device for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1; [The physiological monitoring system 100 as disclosed by Lisogurski reads on the claimed device for determining vital sign information of a subject.]), said device comprising: 
an input interface ("detector 140" Lisogurski: [0031]; [The detector 140 reads on an input interface, as it detects and obtains signals that have been absorbed and/or detected by the tissue of a subject.]) for simultaneously ("plot 500 may illustrate that red signal 504 and IR signal 506 are emitting light throughout the time interval shown" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]; "in step 602, the system receives a red light signal and an IR light signal" Lisogurski: [0088]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("receive two or more light signals attenuated by a subject, where each respective light signal corresponds to a different wavelength of light" Lisogurski: [0003]),
a first filtrator for filtering said at least two detection signals with a first filter
 to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]; [The analog conditioning 152 as disclosed by Lisogurski reads on the first filtrator, as it can perform the function of any type of filtering, and will thus obtain bandwidth-limited detection signals as a result of that filtering.]),
a weight computator for computing weights ("Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal ("In step 604 the system determines blood oxygen saturation based on the received light signals" Lisogurski: [0088]) having reduced distortions ("when a signal quality metric associated with the received red light signal such as signal-to-noise increases, the weighting of the red light signal may be increased and the weighting of the IR light signal may be decreased" Lisogurski: [0076]),
a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal ("system may be used to determine respiration rate based on the metric of blood oxygen saturation" Lisogurski: [0088]) by using the computed weights ("In step 606, the system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and
a weighted combination of at least two second bandwidth-limited detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]; "selecting a light signal may include determining a weighted combination of more than one light signal" Lisogurski: [0085]) obtained by filtering said at least two detection signals with a further second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]), said at least two second bandwidth-limited detection signals including a frequency range of said second vital sign signal ("the particular wavelengths used may be determined based on the physiological parameter or parameters" Lisogurski: [0095]), and
a vital sign determinator for determining vital sign information ("In step 608, the system determines the respiration rate using the weighted combination" Lisogurski: [0088]) from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Regarding claim 2, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said first filtrator is configured to let at least the frequency range of a subject's pulse rate pass ("processor 172 may compute one or more of a pulse rate" Lisogurski: [0053]) and suppress a DC component ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of a DC component as claimed is taught by this disclosure from Lisogurski, as suppression of a DC component is included in the described processing/filtering).

	Regarding claim 3, Lisogurski teaches:
The device as claimed in claim 2, as described above, 
wherein said first filtrator is configured to additionally let the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]; Mayer waves are included in Lisogurski’s disclosure of any other suitable physiological parameter).

	Regarding claim 4, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute the weights ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]) such that: 
the weighted combination has a covariance with the individual detection signals that corresponds to a predefined vector ("a vector containing several metrics may be fed in to a pattern recognition type classifier or neural network which determines the appropriate wavelength or combination of wavelengths to use for at least one calculated parameter. In some embodiments, different physiological parameters may use different weightings" Lisogurski: [0070]),
intensity variations and specular reflections are suppressed ("conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]; The suppression of intensity variations and specular reflections is included in the processing/conditioning disclosed by Lisogurski), or
a demixing matrix is computed to identify independent signals in the detection channels ("system also may identify pulses and determine pulse amplitude, respiration, blood pressure, other suitable parameters, or any combination thereof, using any suitable calculation techniques. In some embodiments, the system may use information from external sources (e.g., tabulated data, secondary sensor devices) to determine physiological parameters" Lisogurski: [0024]) and a vital sign signal is chosen ("the chosen targeted energy spectrum of light source" Lisogurski: [0030]) from the independent signals using a second criterion.

	Regarding claim 7, Lisogurski teaches: 
The device as claimed in claim 3, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and wherein the device further comprises a second filtrator for filtering said first vital sign signal with a second filter ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]) to obtain said second vital sign signal ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]).

	Regarding claim 8, Lisogurski teaches:
The device as claimed in claim 1, as described above, 
wherein said second filtrator is configured to let at least the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]) and suppress at least the frequency range of a subject's pulse signal ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of the frequency range of a subject's pulse signal as claimed is taught by this disclosure from Lisogurski, as suppression of a particular frequency range is included in the described processing/filtering).

	Regarding claim 9, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("may generate a weighted combination of the selected light signals in order to calculate a particular parameter" Lisogurski: [0018]), and
wherein the device further comprises a characteristics detector for detection of a characteristic of said first vital sign signal ("Light drive parameters may include a wavelength of light to be emitted, duty cycle, waveform shape, frequency of pulses, light drive schemes, other suitable light drive characteristics, or any combination thereof" Lisogurski: [0019]), in particular for peak detection ("peaks of detector current waveform 214 may represent current signals provided by a detector" Lisogurski: [0040]) in a frequency domain representation and/or amplitude ("system also may identify pulses and determine pulse amplitude" Lisogurski: [0024]; "any suitable amplitudes or combination of amplitudes may be used" Lisogurski: [0037]) or standard deviation detection in a time domain representation of said first vital sign signal, to obtain a gain ("may be achieved by applying gain to the detection signal by analog conditioning 152" Lisogurski: [0050]), and a multiplicator for multiplying the second vital sign signal with said gain ("output value of analog-to-digital converter 154, as a function of the total analog gain applied to the detection signal, may be given as: ADC Value=Total Analog Gain x [Ambient Light+LED Light]" Lisogurski: [0050]).

	Regarding claim 10, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein the device is configured to compute a number of second vital sign signals ("emit pulses of light at their respective wavelengths into the tissue of a subject in order generate physiological signals that physiological monitoring system 100 may process to calculate physiological parameters" Lisogurski: [0036]), each from a different set of at least two detection signals derived from detected electromagnetic radiation transmitted through or reflected from different skin regions of the subject ("Multiple sensor units may be capable of being positioned at two different locations on a subject's body" Lisogurski: [0060]), and wherein said vital sign determinator is configured to determine the vital sign information from a combination of said number of second vital sign signals ("a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter such as respiration rate" Lisogurski: [0079]).

	Regarding claim 11, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said input interface is configured to obtain different sets of at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from different skin regions of the subject ("Multiple sensor units may be capable of being positioned at two different locations on a subject's body" Lisogurski: [0060]; Since multiple sensors can be placed at different locations on a subject's body, and a detector 140 is included in each of the sensors 102 (as shown in Fig. 1), then the detector is capable of obtaining multiple different sets of detection signals),
wherein said weight computator is configured to compute weights per set of at least two detection signals ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]),
wherein said vital sign signal computator is configured to compute, per set of at least two detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]), a first preliminary vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights of the respective set of at least two detection signals ("plot 500 may illustrate the weighted combination of multiple light signals based on a metric" Lisogurski: [0076], Fig. 5) and to compute said first vital sign signal by combining said first preliminary vital sign signals computed for the different sets of at least two detection signals ("a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]).

	Regarding claim 12, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute said weights by setting a gain ("may be achieved by applying gain to the detection signal by analog conditioning 152" Lisogurski: [0050]), used in the computation, such that the amplitude of said first vital sign signal or of the standard deviation of said first vital sign signal or of a characteristic, in particular a peak or a RMS-value of a small frequency range (around a peak), in the frequency domain representation of said first vital sign signal is constant over time ("front end processing circuitry 150 may be configured to take advantage of the full dynamic range of analog-to-digital converter 154. This may be achieved by applying gain to the detection signal by analog conditioning 152 to map the expected range of the detection signal to the full or close to full output range of analog-to-digital converter 154" Lisogurski: [0050]).

	Regarding claim 13, Lisogurski teaches: 
A system for determining vital sign information ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1) of a subject, said system comprising: 
a detector ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) for detecting electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]) and for deriving at least two detection signals from the detected electromagnetic radiation ("may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
the device as claimed in claim 1 (as described above) for determining respiration information from said derived at least two detection signals ("respiration rate may be determined based on a weighted combination of IR and red light" Lisogurski: [0076]).

Regarding claim 14, Lisogurski discloses: 
A method ("Methods and systems are provided" Lisogurski: [0002]) for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1) by the device as claimed in claim 1 (as described above), said method comprising: 
obtaining simultaneously ("plot 500 may illustrate that red signal 504 and IR signal 506 are emitting light throughout the time interval shown" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]; "in step 602, the system receives a red light signal and an IR light signal" Lisogurski: [0088]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("receive two or more light signals attenuated by a subject, where each respective light signal corresponds to a different wavelength of light" Lisogurski: [0003]; "light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]), 
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]), 
computing weights ("Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal ("In step 604 the system determines blood oxygen saturation based on the received light signals" Lisogurski: [0088]) having reduced distortions ("when a signal quality metric associated with the received red light signal such as signal-to-noise increases, the weighting of the red light signal may be increased and the weighting of the IR light signal may be decreased" Lisogurski: [0076]), 
computing a second vital sign signal different from the first vital sign signal ("system may be used to determine respiration rate based on the metric of blood oxygen saturation" Lisogurski: [0088]) by using the computed weights ("In step 606, the system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and 
a weighted combination of at least two second bandwidth-5-Serial No.: 15/777,231-Attorney Docket No.: 2015P01266WOUSlimited detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]; "selecting a light signal may include determining a weighted combination of more than one light signal" Lisogurski: [0085]) obtained by filtering said at least two detection signals with a further second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]), said at least two second bandwidth-limited detection signals including a frequency range of said second vital sign signal ("the particular wavelengths used may be determined based on the physiological parameter or parameters" Lisogurski: [0095]), and 
determining vital sign information ("In step 608, the system determines the respiration rate using the weighted combination" Lisogurski: [0088]) from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Regarding claim 15, Lisogurski discloses: 
A non-transitory computer-readable medium ("may include any suitable computer-readable media capable of storing information that can be interpreted by processor 172" Lisogurski: [0054]) that stores therein a computer program product ("may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods" Lisogurski: [0054]), which, when executed on a processor, causes the processor to: 
obtain simultaneously ("plot 500 may illustrate that red signal 504 and IR signal 506 are emitting light throughout the time interval shown" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]; "in step 602, the system receives a red light signal and an IR light signal" Lisogurski: [0088]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("receive two or more light signals attenuated by a subject, where each respective light signal corresponds to a different wavelength of light" Lisogurski: [0003]; "light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]), 
filter said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]), 
compute weights ("Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal ("In step 604 the system determines blood oxygen saturation based on the received light signals" Lisogurski: [0088]) having reduced distortions ("when a signal quality metric associated with the received red light signal such as signal-to-noise increases, the weighting of the red light signal may be increased and the weighting of the IR light signal may be decreased" Lisogurski: [0076]), 
compute a second vital sign signal different from the first vital sign signal ("system may be used to determine respiration rate based on the metric of blood oxygen saturation" Lisogurski: [0088]) by using the computed weights ("In step 606, the system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and 
a weighted combination of at least two second bandwidth-limited detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]; "selecting a light signal may include determining a weighted combination of more than one light signal" Lisogurski: [0085]) obtained by filtering said at least two detection signals with a further second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]), said at least two second bandwidth-limited detection signals including a frequency range of said second vital sign signal ("the particular wavelengths used may be determined based on the physiological parameter or parameters" Lisogurski: [0095]), and 
determine vital sign information ("In step 608, the system determines the respiration rate using the weighted combination" Lisogurski: [0088]) from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Regarding claim 16, Lisogurski discloses: 
A method ("Methods and systems are provided" Lisogurski: [0002]) for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1), said method comprising: 
obtaining simultaneously ("plot 500 may illustrate that red signal 504 and IR signal 506 are emitting light throughout the time interval shown" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]; "in step 602, the system receives a red light signal and an IR light signal" Lisogurski: [0088]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("receive two or more light signals attenuated by a subject, where each respective light signal corresponds to a different wavelength of light" Lisogurski: [0003]; "light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]), 
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]), 
computing weights ("Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal ("In step 604 the system determines blood oxygen saturation based on the received light signals" Lisogurski: [0088]) having reduced distortions ("when a signal quality metric associated with the received red light signal such as signal-to-noise increases, the weighting of the red light signal may be increased and the weighting of the IR light signal may be decreased" Lisogurski: [0076]), 
computing a second vital sign signal different from the first vital sign signal ("system may be used to determine respiration rate based on the metric of blood oxygen saturation" Lisogurski: [0088]) by using the computed weights ("In step 606, the system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and 
a weighted combination of at least two second bandwidth-limited detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]; "selecting a light signal may include determining a weighted combination of more than one light signal" Lisogurski: [0085]) obtained by filtering said at least two detection signals with a further second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]), said at least two second bandwidth-limited detection signals including a frequency range of said second vital sign signal ("the particular wavelengths used may be determined based on the physiological parameter or parameters" Lisogurski: [0095]), and 
determining vital sign information ("In step 608, the system determines the respiration rate using the weighted combination" Lisogurski: [0088]) from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).



Response to Arguments
Applicant provides the following arguments with respect to the 35 U.S.C. 102 rejection: 

	Applicant submits that path (i) has been deleted. Applicant submits that Applicant will argue with respect to former path (ii). Applicant recites a portion of the rejection of claim 1 from the Non-Final Rejection dated 01/24/2022, and maintains the argument presented in the December 16, 2021 Appeal Brief. Applicant submits that the Examiner submits that the claim does not exclude from switching signals, and only requires that a second vital sign signal is different from the first. Applicant further submits that the amendment to claim 1 "an input interface for simultaneously obtaining at least two detection signals derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject, wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel" is not taught by Lisogurski paragraph [0073], which discloses changing the selection of IR or red signals based on a particular characteristic of a metric: “In an example, the signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter Such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter.” 

In response, Examiner respectfully submits that Applicant’s arguments, see page 11 of the remarks, filed 04/25/2022 – with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by paragraphs [0068]-[0075] and Fig. 4 of Lisogurski – have been fully considered and are persuasive.  Therefore, the previous ground of rejection – that cites paragraphs [0068]-[0075] and Fig. 4 of Lisogurski – has been withdrawn.  However, upon further consideration and as necessitated by the scope-changing amendments to independent claim 1 (as well as claims 14-16), a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) as anticipated by Lisogurski.

Applicant provides the following arguments to show support for the amendments:

	Applicant submits that the Examiner submits that the term “continuous” is not recited in the Specification, and that the Examiner also notes that the terms and/or concepts of these actions being performed "simultaneously" and/or "concurrently" are not recited in the claims. Applicant respectfully submits that there is support for such a recitation ("simultaneously"), and brings to the attention of the Examiner Fig. 3, input interface 30, and detection signals C, as well as p. 18, 11.16-33 of the Specification. 
Turning to Fig. 3, Applicant notes that detection signals C appear to be arriving at first filter unit 32 and second filter unit 33 at the same time. Applicant also submits that support for this observation may be found on p.18 of the Specification, which makes note of: 
The data stream of detection data, i.e. the detection signals C, is e.g. provided by the camera 18 and/or one or more PPG sensor(s) 19, wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel. 
In parallel, a second filter unit 33 filters said at least two detection signals C with a second filter to obtain at least two second bandwidth-limited detection signals Cf2.
Applicant respectfully submits that between the depiction in Fig. 3, the use of the term "data stream" (instead of a transitory burst of data), and most crucially, the term "in parallel", that the amended recitation of claim 1 "simultaneously" is both fully supported and would be understood by one of skill in the art. 

In response, Examiner respectfully submits that Applicant’s arguments, see above and the top of page 12 of the remarks, filed 04/25/2022 – with respect to the term “simultaneously” having support in the Specification – have been fully considered and are persuasive. Accordingly, claim 1 (as well as claims 14-16) are not presently rejected for new matter under 35 U.S.C. 112(a). 

	Applicant provides the following argument with respect to Lisogurski: 

Applicant respectfully submits that claim 1 performing a different process than Lisogurski's changing the selection of IR or red signals based on a particular characteristic of a metric. 

 	In response, Examiner respectfully submits that in regard to the rejection provided in the Non-Final Rejection dated 01/24/2022, this argument is persuasive. However, with respect to the new ground of rejection provided in the present Office Action, this argument is moot, as the present rejection no longer relies on or cites any changing or switching of the IR or red signals. Lisogurski’s Fig. 4, as well as corresponding paragraphs [0068]-[0075], discuss an embodiment in which one signal is emitted (switched on) while the other signal is switched off, which Examiner agrees does not provide a teaching for simultaneously obtaining at least two detection signals. For this reason, Fig. 4 and paragraphs [0068]-[0075] are not cited or relied on for the rejection of amended claim 1. 
	Moreover, as necessitated by the scope-changing amendments to claim 1 (i.e., addition of the term “simultaneously” and deletion of path (i)), amended claim 1 is rejected using different portions of Lisogurski. In particular, Examiner cites Fig. 5 (and corresponding paragraphs [0076]-[0079]) as providing a teaching for the limitation of simultaneously obtaining at least two detection signals ("plot 500 may illustrate that red signal 504 and IR signal 506 are emitting light throughout the time interval shown" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]). In these paragraphs, the concept of weighting the signals based on various parameters is described. As opposed to the ‘switching’ described with respect to Fig. 4, Fig. 5 teaches the concept of weighting, in which both signals are simultaneously used throughout the time interval shown. 

    PNG
    media_image1.png
    625
    531
    media_image1.png
    Greyscale


	Accordingly, despite relying on different portions of the reference, amended claim 1 nonetheless remains rejected under 35 U.S.C. 102(a)(1) as anticipated by Lisogurski. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharpe et al. (US 4958638 A, hereinafter “Sharpe”) teaches a non-contact vital signs monitor (Abstract), and further teaches an “apparatus for measuring simultaneous physiological parameters such as heart rate and respiration” (Abstract). In addition, Sharpe teaches many additional features of claim 1 (first bandpass filter, weighting circuit/weighting function, second bandpass filter, etc.), and provides the benefit of providing an electromagnetic vital signs monitor that can reliably measure simultaneously both heart and respiration rates. 
Dekker (US 2003/0163054 A1, hereinafter “Dekker”) teaches "noninvasive monitoring of respiration rate based on optical (visible and/or non-visible spectrum) signals and, in particular, to monitoring respiration based on the processing of received optical signals" (Dekker: [0001]), and further teaches that "a combination of the two signals may provide a better waveform for heart rate analysis than either signal alone" (Dekker: [0009]). 
Muehlsteff et al. (US 20140275832 A1, hereinafter “Muehlsteff”) discloses a device and method for obtaining vital sign information of a subject that include similar features as those claimed in the claimed invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793